UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
__________________________________________

AJAX 2018-REO, LLC, In care of Gregory
Funding, LLC,

                               Plaintiff,
                                                               1:19-CV-1617
v.                                                             (GTS/DJS)

ANTHONY ROSSLER; and DOES 1-10,
Inclusive,

                        Defendants.
__________________________________________

APPEARANCES:

ANTHONY J. ROSSLER
  Defendant, Pro Se
1458 Vley Road
Schenectady, New York 12302

GLENN T. SUDDABY, Chief United States District Judge

                                     DECISION and ORDER

       Currently before the Court, in this pro se removal action filed by Anthony J. Rossler

(“Defendant”) against Ajax 2018-REO, LLC (“Plaintiff”), are (1) United States Magistrate Judge

Daniel J. Stewart’s Report-Recommendation recommending that this matter be remanded to

Glenville Town Court in Schenectady County from which it was removed, and (2) Defendant

Rossler’s Objection to the Report-Recommendation. (Dkt. Nos. 7, 9.) After carefully

reviewing the relevant filings in this action, the Court can find no error in the

Report-Recommendation, clear or otherwise: Magistrate Judge Stewart employed the proper

standards, accurately recited the facts, and reasonably applied the law to those facts. As a result,

the Court accepts and adopts the Report-Recommendation for the reasons stated therein. (Dkt.

No. 7.) To those reasons, the Court would add only that, even if Plaintiff were entitled to the
full measure of special solicitude (which is unlikely given that his Objection appears to have

been prepared through the assistance of counsel), he may not use the factual allegations set forth

in his Objection to effectively amend “the initial pleading” that is required by 28 U.S.C. §

1446(b) and that was omitted from his notice of removal.

       ACCORDINGLY, it is

       ORDERED that Magistrate Judge Stewart’s Report-Recommendation (Dkt. No. 7) is

ACCEPTED and ADOPTED in its entirety; and it is further

       ORDERED that this matter be remanded to the Glenville Town Court in the County of

Schenectady; and it is further

       ORDERED that the Clerk of Court transmit a copy of this Decision and Order to the

Clerk of the Glenville Town Court in Schenectady County.

       The Court certifies that an appeal from this Decision and Order would not be taken in

good faith.

              6 2020
Dated: April ___,
       Syracuse, New York

                                                     _________________________________
                                                     HON. GLENN T. SUDDABY
                                                     Chief United States District Judge




                                                 2
